DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of:
(i) sulforaphane; and 
(ii) a tablet that is a nutraceutical, 
in the reply filed on 8/3/2015 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 145, 147-149 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2015. 

Response to Arguments
Applicants' arguments, filed 9/16/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 3, filed 9/16/2020, with respect to the rejection under 35 USC 112, 2nd paragraph have been fully considered and are persuasive, in 
Applicant's arguments with respect to the anticipation rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 144, 146 and 152 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okulicz et al. (“In Vivo Metabolic and Antioxidative Effects of Sulphoraphane Derived From Broccoli in Water- and Ethanol-Drinking Rats”; 2010; Pol. J. Food Nutri. Sci.; 60(3): 289-294; cited in a prior Office action), as evidenced by Evan’s Awesome A/B Tools (Two-Sample T-Test; http://www.evanmiller.org/ab-testing/t-test.html; accessed 10/11/2016; cited in a prior Office action).
Okulicz teaches sulphoraphane (SF) is isothiocyanate that is present naturally in widely consumed vegetables and has been shown to block the formation of many kinds 
Male Wistar rats, initially weighing 120±5 g were used in the experiment; rats in one group of ethanol-drinking animals were treated with 10 mg SF/kg/b.w.; this compounds was dissolved in 0.85% NaCl (construed to be aqueous NaCl solution; i.e., a composition further comprising a pharmaceutically acceptable carrier; and reading on the elected nutraceutical, as water and sodium chloride are parts of food, and the elected compound has a medicinal benefit for ethanol consuming subjects) and was administered intragastrically (p. 290, 3rd paragraph).  10 mg/kg administered to 0.120 kg rats corresponds to 1.2 mg doses.
As discussed above, amended independent claim 21 recites “… sulforaphane … in an amount sufficient to enhance the enzymatic activity of one or more acetaldehyde dehydrogenase in the subject and thereby inhibit the increase in blood acetaldehyde levels associated with the consumption of alcohol …”.  A prior claim was construed as requiring some amount of sulforaphane that “enhances” the enzymatic activity of one or more acetaldehyde dehydrogenase; the recited “decrease in blood acetaldehyde levels associated following the consumption of alcohol” recited in the preamble is construed to follow as a result of enhancement of enzymatic activity.  Such enhancement is discussed in terms of increased expression levels of various acetaldehyde dehydrogenases (see for instance, Fig 10).   Review of the specification only identified two doses of Applicant elected sulforaphane, which are administered to mice, 5 and 20 μmol (i.e., 0.89 and 3.5 mg, respectively).  In Figures 9B and 9C, blood acetaldehyde 

    PNG
    media_image1.png
    87
    452
    media_image1.png
    Greyscale

The Examiner has conducted a statistical calculation using the Two-Sample T-Test from Evan’s Awesome A/B Tools, comparing the above mean and standard deviation values at 0 and 5 µmol sulforaphane may be done to evaluate whether these values are statistically different. The question asked was based on whether the average values differ across these two groups, assuming the difference is 0.  Using a value of n=3 (count) for each group for this calculation (the number of animals tested for each of these dosage groups does not appear to be stated in the specification or in this Figure), the following result was obtained:

    PNG
    media_image2.png
    705
    845
    media_image2.png
    Greyscale

At the 95% confidence level the hypothesis that the difference is 0 is not true; the verdict from this calculation is that Sample 2 mean (5 µmol sulforaphane mean) is greater, with p=0.0233.  This calculation assumes a sample size of 3 animals for each data set, because n is not reported in the specification or figures.  However, for other figures n = 4, 8 or 9 group sizes are reported (see [0030], [0029] & [0033], respectively).  If n = 4, 8, or 9 for these data sets, the verdict would be the same, but the corresponding calculations result in lower p values (higher confidence level of this outcome for higher n values).

Administration occurs each day for 14 days, during which the 10% ethanol solution is offered to the animals as the sole drinking fluid.  Because administration occurs for 14 days, on days 8-14, at least 7 days have elapsed (during which consumption of sulforaphane occurred) prior to alcohol consumption on days 8 and following.  Thus, this order satisfies the “administering daily to the subject for seven days prior to consumption of alcohol” criteria of independent claim 144.
Regarding claim 146, intragastric administration reads on oral administration.  Because the composition included SF dissolved in NaCl, this formulation is construed as reading on a nutraceutical.
Regarding claim 152, the solution of Okulicz administered is in liquid form.
With respect to the alternate obviousness rejection, the Examiner notes the arguments made prior to the PTAB decision that a result recited is not necessarily 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Applicant argues that the amended claim “clearly recites the step of administration of sulforaphane for seven days “prior to consumption of alcohol,” meaning that which alcohol is not consumed during that seven-day period.
This is not persuasive.  
The Examiner notes that a similar rejection was determined by the PTAB to satisfy the prior recited outcome.  Decreasing acetaldehyde levels would be characteristic of increased Aldh.  Thus, the PTAB Decision is construed as relevant to this portion of the instant rejection.
The instant claims do not recite that alcohol is not consumed during the seven-day period.  In response to applicant's argument that the references fail to show certain In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
“Before” has a meaning including in front of someone or something.  Thus, “before” is construed as marking at least a seven-day period prior to the event of drinking alcohol on Day 8 (or on any of Days 9-14).  Administration of SF daily during a 7-day time period, followed by Day 8 alcohol consumption is the required sequence of claim 144.  
The instant claims use open “comprising” construction.  Comprising has the meaning (MPEP 2111.03 (I)):
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.) (emphasis added). 

Consumption of alcohol during the 7-day time period before Day 8 alcohol consumption is not excluded, based on the open, “comprising” construction, and this embodiment taught by Okulitz has been construed to form a construct within the claims.  This construction of the claims is also consistent with the specification, which teaches In this and may include chronic administration on a routine basis. [0085].  
[0087] In another aspect, the disclosed compositions may be administered to a subject after the subject consumes ethanol. For example, administration of the compositions could begin following the initial commencement of ethanol consumption or following the completion of ethanol consumption. As before, this administration may be chronic, continuous, or periodic. Administration of the disclosed compositions may occur over a period of hours, days, week, months or years or any time in between after the consumption of ethanol.
Chronic administration on a routine basis would include a time period interspersed with alcohol consumptions, based on this disclosure.  The sequence of Okulutz reads on the claimed embodiment, in view of these disclosures.  Because acute alcohol consumption has been removed from the amended claims, the chronic embodiment (interspersed with alcohol consumption with the week (or longer) administration is now embraced as an embodiment of the claims.
Thus, the claims are anticipated.

Claim(s) 144, 146, 152 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lim et al. (US 2006/0233774 A1; 2006; cited in a prior Office action).
Lim teaches the present invention is directed to a composition for use in liver function improvement, blood alcohol level reduction and in-vivo antioxidant activity enhancement, comprising, inter alia, Lactobacillus brevis HY7401, Lactobacillus fermentum CS332, a turnip extract and a broccoli extract.  The composition can improve declined liver functions and show excellent hepatoprotective and hepatocurative activity against alcohol on excessive drinking with the ability to reduce blood alcohol levels.  Its inter alia, health foods, containing the composition as an effective component (abstract).
[0010] Acetaldehyde, a toxic product resulting from the breakdown of alcohol by alcohol dehydrogenase, is marked as a main factor causing liver damage. This metabolite of alcohol is highly reactive enough to readily associate with proteins, thereby decreasing enzyme activity. Also, acetaldehyde stimulates hepatic lipid peroxidation, which leads to damage to hepatic mitochondria and the depletion of glutathione, pyridoxine, vitamin A, zinc, and selenium, and determines a decrease in the ability of purified tubulin to polymerize, inhibiting protein secretion and transport. In addition, the production of free radicals by acetaldehyde activates the synthesis of collagen and is reported to cause liver fibrogenesis (cirrhosis) in habitual drinkers.
Regarding reduction of acetaldehyde, the teachings of Lim include explicit recognition that each of Lactobacillus brevis HY7401 & Lactobacillus fermentum CS332 metabolize ethanol to acetaldehyde, and further, acetaldehyde to acetic acid, which is harmless (see [0009]):
[0038] Lactobacillus brevis HY7401 (Korean Pat. Application No. 10-2003-0077488, deposited in the National Institute of Agricultural Biotechnology, Korea, with Accession No. KACC 91069 on Oct. 6, 2003), contained in the composition for use in improving liver functions, reducing blood alcohol levels, and enhancing in-vivo antioxidant activity, is a strain isolated from the feces of healthy Korean adults. Having high alcohol (ethanol) and acetaldehyde dehydrogenase activity, this strain can metabolize alcohol (ethanol) to acetaldehyde and further to acetic acid. Thus, because this strain can convert acetaldehyde, an agent injurious to the liver, into acetic acid, which is non-toxic to the liver, in the intestinal organs, it effectively prevents alcohol (ethanol) from being absorbed into the liver, thereby preventing the occurrence of disorders attributable to excessive alcohol metabolism, such as abnormalities in liver function, alcoholic liver diseases, and intestinal diseases.
[0039] As a constituent of the composition useful for improving liver functions, reducing blood alcohol levels, and enhancing in-vivo antioxidant activity, Lactobacillus fermentum CS332 (Korean Pat. Application No. 10-2004-0098717, deposited the National Institute of Agricultural Biotechnology, Korea, with Accession No. of KACC91138 on Oct. 26, 2004)) is involved in alcohol (ethanol) metabolism in the small intestine so as to reduce the level of alcohol and acetaldehyde in blood. Thus, this bacteria functions to oxidize alcohol to non-toxic forms in the small intestine, thereby preventing the absorption of alcohol in the small intestine and reducing the burden of alcohol metabolism on the liver.
Thus, administration of the composition of Lim containing each of these two strains of Lactobacillus achieves the recited reduction of acetaldehyde following acute alcohol consumption.
Regarding sulforaphane administration, Lim teaches both turnip extract and broccoli extract contain sulforaphane:
[0046] In turnips (Brassica campestris L. var. rapifera), there are sulfur-containing compounds including isothiocyanate, disulfide, and sulforaphane. Also, isocyanate, responsible for the hot taste of turnips, has long been known as an anticancer 
[0049] Broccoli (Brassica oleracea var. italica Plenck) is a plant of the cabbage family, also called cauliflower. Usually edible are young sprouts and stems thereof. Broccoli is one of the most nutritious green-yellow vegetable crops, with 114 mg vitamin C, 1.9 mg carotene, 164 mg potassium, and 150 mg calcium per 100 g broccoli. Also, broccoli contains more iron than do other vegetables ("twice as much iron as"=200%; "two times more iron than"=300%). Particularly, broccoli is rich in vitamin C, having a vitamin C content that is two times higher than that of lemon and seven times higher than that of potatoes. In addition, the level of minerals including vitamin A, B1 and B2 , potassium, phosphorus, and calcium in broccoli is as high as that in spinach. Meanwhile, glucosinolate, which broccoli contains in abundance, has anticancer activity and is reported to be much more inhibitory of colon cancer than is cabbage.  Particularly, recent research has disclosed that sulforaphane, a product of the enzymatic breakdown of glucosinolate of broccoli, selectively enhances the activity of glutathione S-transferase in-vivo, preventing cancer generation.
Thus, the skilled artisan would have recognized that each of turnips extract and broccoli extract are sources of sulforaphane.  Accordingly, administration of the composition containing these ingredients provides the recited administration of a composition comprising sulforaphane.
Regarding the recited 7 day daily administration prior to alcohol consumption, Lim teaches Example 4, Test Example 1 the compound [sic, construed as “composition” 
Twice a day dosing for 14 days corresponds to at least daily administration for at least 7 days prior to acute alcohol consumption, reading on the required step sequence criterion of instant claim 144.  Because sulforaphane was present in the administered composition and the reduction of acetaldehyde is taught, the claims are anticipated.  

Regarding the elected tablet form, tablets are explicitly taught [0092].

Applicant argues:
Claim Rejections - 35 USC 102 Claims 144, 146, and 152 stand rejected under 35 USC 102 as purportedly anticipated by Lim (US 2006/0233774). This rejection, to the extent that it applies to the claims as amended, is respectfully traversed. 
Lim describes a "Composition for Use in Liver Function Improvement, Blood Alcohol Leve Reduction, and In-Vivo Antioxidant Activity Enhancement" (Example 1, para. [0070] - [0083]. That composition includes, inter alia, 0.3% by weight of broccoli extract. (para. [0083]). That broccoli extract is produced from "100g of parboiled broccoli pieces." As noted by the Examiner at p. 8 of the Official Action, sulforaphane is well-known to be the product of the enzymatic breakdown of the glucosinolate found in broccoli. However, without the addition of the myrosinase enzyme that converts glucosinolate into sulforaphane, little or no sulforaphane can be extracted from broccoli. (see, e.g., Fahey, J.W. et al. (1997) PNAS 94:10367-10372, submitted herewith). It is also well known that cooking destroys the myrosinase enzyme that metabolizes the glucosinolate into sulforaphane in broccoli and other brassicas (See,e.g., Van Eylen, D., et al. (2007) J. Agric. Food Chem. 55:2163-2170; Van Eyelen, D., et al. (2008) Eur. Food Res. Technol. 226:545-553; Rungapamestry, V. (2008) Eur. Food Res Technol. 227:37-44; Campos, D. et al. (2019) Int'l J. Food Sci. Tech. 54:2387-2395; copies are submitted herewith) . Thus, Lim's combination of the use of a relatively small amount of an extract mature, cooked broccoli, without the addition of myrosinase, means that the composition used by Lim likely contains no detectable sulforaphane derived from broccoli. 
The Examiner also points to the turnip extract used by Lim, which allegedly also contains sulforaphane. Again, the composition of Example 1 contains "about 0.16% by weight turnip extract" (para. [0083]). It is well known in the art that turnip contains significantly less glucoraphanin than does broccoli (see, e.g., Farag, M.A., and A.A. Motaal (2010) J. Adv. Res. 1:65-70). What is more, the same limitations regarding cooking noted above with respect to broccoli apply equally with respect to turnips. Finally, Lim describes the turnip extract used in their composition as having been purchased from KangHwa Prodcut. 
As the Lim product contains no sulforaphane, which is required by the instant claims, Lim does not teach or suggest every limitation of the rejected claims as required by 35 USC 102. Accordingly, Lim does not anticipate the rejected claims, and withdrawal of this rejection is therefore respectfully requested. 

This is not persuasive.
The teachings of Lim do include parboiled broccoli pieces.  But extracts of broccoli are not limited to this embodiment.  Lim clearly teaches broccoli (and turnip extracts) include sulforaphane ([0049] & [0046]).  Applicant is in error in the position argued alleging that Lim products contain no sulforaphane.  Applicant relies on several references to imply that Lim formulations do not include sulforaphane, in spite of the clear teachings of Lim, that each of broccoli and turnip contain sulforaphane (the skilled artisan would have recognized that this is a teaching of incorporation of sulforaphane in the administered product when turnip and/or broccoli extracts, which themselves contain sulforaphane) are added, as taught by Lim.  The amount of sulforaphane required by the claims is any amount, even as little as one molecule reads on the sulforaphane in the composition administered.  Lim clearly teaches each of broccoli and turnip contain sulforaphane.  Thus, when extracts of either are added, the require sulforaphane present in the composition limitation of the instant claims is met.  This is sufficient for anticipation.  
The Examiner construes the arguments by Applicant to be an argument that the presence of sulforaphane in the administered product is allegedly not enabled.  

Evaluating enablement is addressed in MPEP 2164.01(a) by the 8 factors of In re Wands set forth in this section.  In the instant case, the state of the prior art (C), is such that there is clear knowledge of how to obtain extracts of broccoli that contain significant amounts of sulforaphane (based on teachings of Fahey, relevant to this inquiry).  Thus, there would not be undue experimentation required by the skilled artisan to formulate compositions that include sulforaphane as part of at least a broccoli extract.
As discussed in MPEP 2123 (I), patents are relevant as prior art for all they contain.  Alternative Embodiments constitute prior art per MPEP 2123 (II).  Thus, embodiments of Lim that utilize broccoli extracts including sulforaphane are part of the Lim teachings, and are prior art embodiments.
Regarding the turnips, it is not clear what relevance Brix scores/sugar content has on the presence of sulforaphane, which is taught by Lim to be present in turnip extracts.  The failure of Applicant to find any further information does not satisfy Applicant’s burden to establish the allegation that Lim is not enabled regarding turnip .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611